Citation Nr: 0725883	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2001 
for the grant of service connection for left ankle disability 
with limitation of motion associated with residuals, 
fracture, second metatarsal left foot.

2.  Entitlement to an effective date prior to June 18, 2001 
for the grant of service connection for low back disability 
with limitation of motion associated with residuals, 
fracture, second metatarsal left foot.

3.  Entitlement to an effective date prior to June 18, 2001 
for the grant of a 40 percent evaluation for residuals, 
fracture, second metatarsal left foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1961 to January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2004.  A statement of the case was issued in June 2004, 
and a substantive appeal was received in July 2004.     

A VA Form 9 was received in July 2004 indicating that the 
veteran requested a Board hearing at the local RO.  A 
statement received in April 2005 from the veteran's 
representative confirmed the request.  However, the hearing 
was subsequently cancelled by the veteran.


FINDINGS OF FACT

1.  The veteran did not file a formal or informal claim of 
entitlement to service connection for any left ankle 
disability with limitation of motion associated with 
residuals, fracture, second metatarsal left foot prior to 
June 18, 2001.

2.  In January 1979, the RO denied service connection for 
back disability, and the veteran did not file a notice of 
disagreement.

3. The veteran attempted to reopen the claim, but the RO 
denied reopening the claim in April 1995; and the veteran did 
not file an appeal. 

4.  On June 18, 2001, another claim to reopen was received 
from the veteran.

5.  By rating decision in May 2003, the RO reopened the claim 
and granted service connection for low back disability with 
limitation of motion associated with residuals, fracture, 
second metatarsal left foot.  

6.  By rating decision in January 1979, the RO granted 
service connection for residuals, fracture, second 
metatarsal, left foot and assigned a noncompensable rating; 
the veteran did not initiate an appeal from that 
determination.

7.  In an April 1995 rating decision, the RO denied the 
veteran's claim for an increased rating for residuals, 
fracture, second metatarsal, left foot, and the veteran did 
not file a notice of disagreement.

8.  On June 18, 2001, a claim was received from the veteran 
seeking an increased rating.

9.  By rating decision in May 2003, the RO assigned a 40 
percent rating effective June 18, 2001, the date of the 
veteran's most recent claim.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
June 18, 2001 for the grant of service connection for left 
ankle disability with limitation of motion associated with 
residuals, fracture, second metatarsal left foot have not 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2006).

2.  The January 1979 and April 1995 rating decisions which 
denied service connection for low back disability are final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  The criteria for assignment of an effective date prior to 
June 18, 2001 for the grant of service connection for low 
back disability with limitation of motion associated with 
residuals, fracture, second metatarsal left foot have not 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2006).

4.  The criteria for assignment of an effective date prior to 
June 18, 2001, for a 40 percent evaluation for the veteran's 
residuals, fracture, second metatarsal of the left foot have 
not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 
C.F.R. §§ 3.400, Part 4, Diagnostic Code 5299-5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The December 2002 and July 
2005 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the December 2002 and July 2005 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the December 2002 letter was sent to the appellant 
prior to the May 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal also involves an 
issue of entitlement to an earlier effective date, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided  December 2002 and July 2005 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claims for both service connection and 
effective date, respectively.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish disability ratings for his disability 
claims and the effective date of the disabilities.   

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a VA examination in January 
2003, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.

Analysis

Applicable law provides in pertinent part that the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.
        

Left Ankle

It appears that the veteran initially filed an application 
for compensation for left ankle disability, which was date-
stamped as received by the RO on June 18, 2001.  There are no 
records in the file prior to the June 18, 2001 application 
indicating any intent on the part of the veteran to apply for 
compensation for any left ankle disability with limitation of 
motion and loss of sensation over the left foot as the 
benefit sought to be considered an informal claim. 

The veteran contends that he is entitled to an effective date 
prior to June 18, 2001, for his service-connected left ankle 
disability with limitation of motion associated with 
residuals, fracture, second metatarsal left foot.  The 
veteran asserts that service connection is warranted from 
1963 when he reportedly filed for service connection.  
However, the record contains no evidence that the veteran had 
ever expressed intent to seek service connection for any left 
ankle disability prior to June 18, 2001.  Specifically, the 
Board observes that the veteran's original claim for service 
connection, received in July 1978, did not include a claim 
pertaining to his ankle.  Subsequent claims were also silent 
with respect to the veteran's ankle.  The provisions of 38 
C.F.R. § 3.400(b)(2) allow for assignment of an effective 
date the day following separation from active service if a 
claim is received within 1 year after separation from 
service.  The Board assumes that this one year grace period 
was adopted to allow discharged veterans a reasonable period 
of time to investigate and consider their options with regard 
to VA benefits, and then to file the necessary claims for 
benefits.  The laws and regulations which govern VA benefits 
require that a claim be filed.  The Board is sympathetic to 
the veteran's beliefs that an earlier effective date is 
warranted; under the circumstances, the Board is precluded by 
statute from assigning an effective date prior to June 18, 
2001 for the granting of service connection for left ankle 
disability with limitation of motion and loss of sensation 
over the left foot.  Accordingly, the preponderance of the 
evidence is against the claim for an effective date earlier 
than June 18, 2001.
        

Low Back

The veteran contends that he is entitled to an effective date 
prior to June 18, 2001, for his service-connected lower back 
disability with limitation of motion.  Again, the veteran 
asserts that the grant of service connection is warranted 
from 1963 when he reportedly filed for service connection.  
The Board notes that review of the records, however, shows 
that the veteran's initial claim was received in July 1978 
and that there are no informal or formal claims filed prior 
to the aforementioned claim.  

The Board further notes that a veteran has one year from 
notification of a RO decision to initiate an appeal by filing 
a Notice of Disagreement with the decision.  The decision 
becomes final if the veteran does not file an appeal within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Where new and material evidence has been submitted to reopen 
a claim, after a final allowance, the effective date will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The Board finds that an effective date prior to June 18, 2001 
for the grant of service connection for low back disability 
with limitation of motion associated with residuals, 
fracture, second metatarsal left foot is not warranted.  As 
noted previously, by rating decision in January 1979, the RO 
denied service connection for back disability, and the 
veteran did not appeal within a year.  Although a response 
with a medical report from A.W. Klaus, M.D. attached was 
received from the veteran in March 1979, there was no express 
desire for appellate review.  See 38 C.F.R. § 20.201 (2002).  
It was therefore not a valid notice of disagreement.  Under 
the circumstances, the Board finds that the January 1979 
rating decision became final.  See 38 U.S.C.A. § 7105(c).  

A claim to reopen was received in December 1994, and the RO 
declined to reopen the claim in April 1995.  The veteran 
again did not appeal within a year.  The Board finds the 
veteran was properly informed of the above-referenced 
decisions and of his procedural and appellate rights.  
Consequently, the RO decisions became final.  38 U.S.C.A. 
§ 7105(c).  

The veteran submitted a subsequent request to reopen his 
claim on June 18, 2001.  The RO thereafter reopened the claim 
and granted service connection for low back disability.  
Absent evidence of a formal or informal claim prior to June 
18, 2001, an effective date earlier than the receipt of the 
veteran's claim to reopen cannot be assigned.  Overall, there 
is no basis for a grant of an effective date prior to the 
date of receipt of the new claim.

        Left Foot

The veteran further contends that he is entitled to an 
effective date prior to June 18, 2001, for a 40 percent 
evaluation for residuals, fracture, second metatarsal of the 
left foot.  As with the other two claims, the veteran asserts 
that the increased rating is warranted from 1963 when he 
reportedly filed for service connection.  Various lay 
statements received in May 2003 from those close to the 
veteran collectively note that over 20 to 30 years, the 
veteran's toes have become severely deformed, causing pain.  
The letters also collectively reveal that the veteran had 
problems walking, standing, and driving a car.  

The Board notes that once a formal claim for compensation has 
been allowed, 38 C.F.R. § 3.157(b)(1) provides, in pertinent 
part, that the date of a VA outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  Further, 38 C.F.R. § 3.157(b)(2) provides that the 
date of receipt of evidence from a private physician or 
layman will be accepted as a claim.  Also, any communication 
or action indicating an attempt to apply for one or more 
benefits under the laws administered by VA from a claimant, 
his duly authorized representative, a member of Congress, or 
some person acting as a next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

As noted previously, the effective date for the increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
pertinent statute specifically provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet. 
App. 125 (1997).

Here, the RO granted service connection in January 1979.  The 
veteran was granted a noncompensable rating effective July 
31, 1978, the date of receipt of his initial claim.  Although 
a medical report from A.W. Klaus, M.D. and a form filled out 
by the veteran were received in March 1979, there was no 
express desire for appellate review.  See 38 C.F.R. § 20.201 
(2002).  It was therefore not a valid notice of disagreement.  
Under the circumstances, the Board finds that the January 
1979 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Another claim was received in December 1994, but this time 
for an increased rating.  By rating decision in April 1995, 
the RO denied the claim.  The veteran did not appeal.  In 
June 18, 2001, another claim for an increased evaluation was 
received; and the RO granted a 40 percent rating effective 
June 18, 2001-the date of receipt of the veteran's most 
recent claim.  

The Board observes that in August 2001, the veteran submitted 
August 2000 private treatment records from Orthopaedic 
Associates Medical Clinic, Inc.; the records. reveal that the 
veteran was treated for his left foot.  At the time, the 
veteran complained that he could not walk on his left foot.  
Upon physical examination, it was noted that there was 
significant hammering toes and incongruity across the foot.  
It was further noted that starting at the large toe, the 
veteran had a marked hallux valgus with significant 
overriding and subluxation of the large toe across the second 
with severe hammertoes of the 2nd, 3rd, and 4th.  X-rays 
revealed subluxation of multiple joints.  These records 
reflect worsening of the veteran's left foot disability prior 
to his June 2001claim for increase.  However, receipt of 
these private records post-dates receipt of the veteran's 
claim for increase.  As discussed above, the date of receipt 
of private records will be accepted as the date of the claim.  
As such, these records cannot be used as the basis for the 
grant of an effective date earlier than June 18, 2001 for the 
40 percent evaluation of the veteran's left foot disability.  

The Board has carefully reviewed the record and finds no 
other basis upon which to grant an effective date earlier 
than June 18, 2001 for the grant of a 40 percent evaluation 
for residuals of a fractured second metatarsal of the left 
foot.  Accordingly, the appeal is denied. 
  



ORDER

Entitlement to an effective date prior to June 18, 2001 for 
the grant of service connection for left ankle disability 
with limitation of motion associated with residuals, 
fracture, second metatarsal left foot is denied.  

Entitlement to an effective date prior to June 18, 2001 for 
the grant of service connection for low back disability with 
limitation of motion associated with residuals, fracture, 
second metatarsal left foot is denied.

Entitlement to an effective date prior to June 18, 2001, for 
the grant of a 40 percent evaluation for residuals, fracture, 
second metatarsal of the left foot is denied. 

	


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


